Atkinson, J.
Several persons were appointed and duly qualified as short-term fertilizer inspectors for terms commencing October 1, 1926, and ending October 1, 1928. The Commissioner of Agriculture making the appointment was succeeded by a duly elected successor who was inducted into office in June, 1927. The inspectors so appointed held themselves willing and in all respects competent and qualified to perform their duties as such, but the new Commissioner of Agriculture failed to furnish them with equipment or call upon them for any services. In the first several months of 1928 the quantity of fertilizers in the State for inspection was sufficient to engage the services of said inspectors each for the full term of four months, but no services were rendered for said time, because the inspectors were not furnished with equipment and not called upon by the Commissioner of Agriculture to serve. In March, 1929, the said appointees joined in one action against the incumbent Commissioner of Agriculture, for the writ of mandamus to compel him to draw his warrants “as provided by law” for-stated amounts to each of the petitioners, as compensation for the above-mentined four months in 1928. The petition alleged what is stated above; and further, that petitioners were never lawfully discharged and did not know and had no reason to believe that their services would be dispensed with, or that the salaries provided for them by law would not be paid until their respective terms had expired. Also, that they did not commence action sooner, because there was a doubt as to their right to compensation, and other inspectors had instituted proceedings of the same character, and petitioners desired to await the result of such proceedings before taking action in the courts; that it was the official duty of the Commissioner of Agriculture “to draw his warrants for said salaries in the manner provided by law, . . which he failed and refused to do;” that he acted arbitrarily, illegally, and in bad faith in attempting to remove petitioners from office and in refusing to pay them their salaries. The exception is to a judgment overruling the respondent’s demurrer to the petition.
Distinct and separate claims of or against different persons can not be joined in the same action. Civil Code, §§ 5515, 5523. Persons having separate and distinct interests in the subject-matter in controversy can not join as relators in a mandamus proceeding. 18 E. C. L. 329, § 277.
*25It is declared by statute that the Commissioner of Agriculture shall appoint not exceeding six general inspectors at a salary of $1200 each per year, whose duties shall be to inspect fertilizers, etc. “The commissioner shall also have authority to employ such additional inspectors during the busy season, not to exceed forty in one year, as in his judgment may be necessary. These additional inspectors shall only be employed when actually needed, the term of service not to exceed four months during any one year. They shall inspect fertilizers [and render other specified services]. The greatest’ compensation that these short-term inspectors shall receive shall be at the rate of eighty-three and one third dollars per month. . . Each inspector shall be commissioned for a term of two years, subject to the right of the Commissioner of Agriculture at any time to limit and designate the number of months any sh'ortrterm inspector shall be employed within the period named in the commission, the commissioner also having the right to discharge any inspector for incompetence, neglect of duty, or malfeasance in office.” It is also declared: “It shall be the duty of the Commissioner of Agriculture to keep a correct account of.money received from the inspection of fertilizers and pay same into treasury from day to day as received, and the Commissioner of Agriculture shall draw warrants on the treasury against said funds from time to time for expenses and salaries of inspectors. . . The treasurer shall honor all warrants drawn by the Commissioner of Agriculture for salaries and expenses above mentioned, . • . and charge the same against the funds derived from the inspection of fertilizers and sale of tags. A sufficient sum, not to exceed the total amount received from the inspection of fertilizers and sale of tags, is hereby appropriated annually for the purpose of paying salaries herein mentioned.” Park’s and Michie’s Codes, §§ 1780, 1795. Where several persons allege themselves to be short-term inspectors'appointed, commissioned, and entitled to salaries under the foregoing statutes, the claim of each is separate and distinct, and the several claimants may not join in one action for mandamus against the' Commissioner of Agriculture, to' require him to issue warrants for the respective salaries. The' trial judge erred in overruling the demurrer complaining of misjoinder of parties and causes' of action.' This question was not involved in Talmadge v. Cordell, 167 Ga. 594 (146 S. E. 467), which related to the single claim of *26one relator. As the foregoing ruling will require a reversal of the judgment of the trial court, no ruling will be made on other questions raised by the demurrer.

Judgment reversed.


All the Justices concur.